DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to because Box 132 of Figure 2 has the “voltage sampling circuit” spelled incorrectly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-10 are objected to because of the following informalities:  Re claims 3, 4 and 7, the claims end with too many periods.  Re claims 4, 6 and 8-10, they are objected for depending directly or indirectly on objected claims.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the power supply" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over document CN107579583A in view of document CN103138342B.
	Re claims 1, 14 and 19, document ‘583A discloses a power charger 200 (figs 16-17) having a charging body 202, an engine starting interface 209 wherein the charging body 202 having a power supply 207, a control unit 240 and at least one electromagnetic coils for wirelessly charging (see translation paragraph before paragraph “figure 21-24…”).  However, document ‘538A is silent on the threshold of the power supply to start charging.   Document ‘342B teaches a charger having a processor to control the charging when the power is set above a set threshold (see translated paragraph “described boosting unit…”) to adequately charge.  Therefore, it would have been obvious to have generated power only when the power is above a set threshold to permit the correct power for charging. 
	Re claim 2, document ‘583A discloses a USB 208 provided on the body.
	Re claim 3, document ‘583A is silent on the position of the USB port placed on the same side with the power supply.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have placed the USB port on any side including the same side as the power supply, since it has been held that rearranging parts of an invention involves only routine skill in the art.
	Re claims 11 and 13, document ‘583A discloses LED as a display unit connected to the control unit and the power supply to display the operation of the device (See translated paragraphs “figure 23…” and ‘figure24…”).
	Re claim 12, document ‘583A is silent on the position of the power supply, display screen and other claimed components as claimed placed on the same side.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have placed these components on any side including the same side, since it has been held that rearranging parts of an invention involves only routine skill in the art.
	Re claim 18, document ‘583A is silent on the use of an anti-skid mat on the housing.  An anti-skid mat is used to prevent the device from sliding off a resting surface.  Therefore, it would have been obvious to have included an anti-skid mat on the housing to prevent the device from sliding any resting surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by document CN103138342B.  
The document discloses wirelessly charging a device, detecting whether the amount of power is greater or equal to a set amount and controlling the magnetic coil to charge (i.e. a charger having a processor to control the charging when the power is set above a set threshold (see translated paragraph “described boosting unit…”) to adequately charge).

Allowable Subject Matter
Claims 4-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087